     Case 2:18-cv-01227-KJM-KJN Document 45 Filed 07/29/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DONNY STEWARD,                                    No. 2:18-cv-1227 KJM KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    LYNCH, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, requested that this action be dismissed.

18   Pursuant to Fed. R. Civ. P. 41(a), plaintiff’s request shall be honored.

19          Accordingly, IT IS HEREBY ORDERED that this action is dismissed.

20   Dated: July 28, 2020

21

22

23

24

25

26

27

28
                                                        1
